Motion to Dismiss.
The opinion of the Court was delivered by
Bermudez, C. J.
From an order made in open court on an application for an account by one claiming to be an heir, directing the administrator to render an account, the succession representative has taken a suspensive appeal, of which the appellee asks the dismissal.
*1057It is well settled that an appeal does not lie from such a. decree, which cannot cause an irreparable injury.- If an.error was committed by the Judge, it can be reviewed and corrected when the whole matter will be brought up for final decision. An appeal does not- lie even from an order imprisoning an administrator for refusing to obey a peremptory mandate to file an account within a stated delay. 10 L. 499; 12 An. 248 ; 4 M. 422 ; 28 An. 392 ; 31 An. 116.
The motion to dismiss must prevail.
It is, therefore, ordered, that the appeal herein be dismissed, with costs.